Opinion filed January 16, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00041-CR
                                     __________

     AMANDA JOSEFINA CANTU, A/K/A AMANDA CANTU,
                      Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR14956


                      MEMORANDUM OPINION
      The jury convicted Amanda Josefina Cantu, a/k/a Amanda Cantu, of the state
jail felony offense of child endangerment. See TEX. PENAL CODE ANN. § 22.041(c),
(f) (West 2019). After the jury found the two enhancement paragraphs contained in
the indictment to be true, it assessed punishment at confinement for ten years. See
id. § 12.425(a). In her sole issue on appeal, Appellant challenges the sufficiency of
the evidence to support the conviction. We affirm.
      As Appellant drove through Stephenville one evening on her way to Hondo,
Officer Andrew Honecker of the Stephenville Police Department initiated a traffic
stop because there was a broken brake light on Appellant’s vehicle. Appellant’s two
children, ages eleven and fourteen at the time, were in the vehicle with her. During
his initial interactions with Appellant at the window of her vehicle, Officer Honecker
detected the odor of burnt marihuana coming from inside the vehicle. He had
Appellant get out of her vehicle, and then he searched it. Appellant’s children
remained in the vehicle.
      In Appellant’s purse, which was in the front passenger area, Officer Honecker
discovered a pipe that contained burned marihuana residue, and he also found a bag
filled with small, clear plastic bags. Because Appellant’s children were still in the
vehicle, Officer Honecker removed Appellant’s purse from the vehicle and
continued his search of the purse and its contents. Officer Honecker testified that he
noticed a crystalline residue consistent with methamphetamine inside the small
plastic bags. He also found similar plastic bags inside Appellant’s wallet.
      Appellant acknowledged ownership of the purse and its contents. When
Officer Honecker asked her about the plastic bags obtained from her purse,
Appellant conceded that the residue was methamphetamine residue. At the police
department, Officer Honecker field-tested one of the bags found in Appellant’s
wallet; the field-test results were positive for methamphetamine. Subsequent lab
tests confirmed those results.
      Appellant contends that the evidence was insufficient to support a finding of
guilt beyond a reasonable doubt. Specifically, Appellant asserts that no rational jury
could have concluded that Appellant engaged in conduct that placed her children in
imminent danger of death, bodily injury, or physical or mental impairment. We
disagree.


                                          2
      To determine whether the evidence is sufficient to support a conviction, we
review all the evidence in the light most favorable to the verdict and determine
whether any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. Polk v. State, 337 S.W.3d 286, 287 (Tex. App.—
Eastland 2010, pet. ref’d) (citing Jackson v. Virginia, 443 U.S. 307 (1979)). We
measure the sufficiency of the evidence by “the elements of the offense as defined
by the hypothetically correct jury charge” for the case. Morgan v. State, 501 S.W.3d
84, 89 (Tex. Crim. App. 2016); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.
App. 1997).
      A person commits the offense of child endangerment if she “engages in
conduct that places a child younger than 15 years in imminent danger of death,
bodily injury, or physical or mental impairment.” PENAL § 22.041(c). It is presumed
that a person engaged in such conduct if “the person manufactured, possessed, or in
any way introduced into the body of any person the controlled substance
methamphetamine in the presence of the child.” Id. § 22.041(c-1)(1).
      To convict Appellant of endangering a child as charged in this case, the State
had to prove beyond a reasonable doubt that Appellant possessed methamphetamine
in the presence of a child younger than fifteen years. Id. The evidence at trial
established that Appellant and her two children were in the vehicle when
Officer Honecker initiated the traffic stop. Both children were under the age of
fifteen at the time. Officer Honecker found plastic bags in Appellant’s purse, and
Appellant admitted that the residue in those bags contained methamphetamine.
Later, field and lab tests confirmed that the residue in the bags was positive for
methamphetamine. Because Appellant was in possession of methamphetamine in
the presence of a child younger than the age of fifteen, it is presumed that she
engaged in conduct that placed the child in imminent danger of death, bodily injury,
or physical or mental impairment. PENAL § 22.041(c-1)(1).
                                          3
        We hold that a rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. Therefore, the evidence is sufficient to support
Appellant’s conviction. We overrule Appellant’s issue on appeal.
        We affirm the judgment of the trial court.




                                                           JIM R. WRIGHT
                                                           SENIOR CHIEF JUSTICE


January 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4